Title: To Alexander Hamilton from Sharp Delany, [26 June 1790]
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia, June 26, 1790]
Sir

I am at a loss how to construe the late Act extending the Revenue Laws to R Island and request your opinion & directions as soon as may be on the subject. The Impost Laws lays a duty on all goods imported into the United States from & after the first of August 1789. R Island not being one at the time the Act passed, could not be looked on as in the Union. The Act extending the Impost & Tonnage to that State, says it is to take place in five days after passing. I have a case though I entertain doubts of the true construction which requires as above your opinion & instruction. The Owners of the India Men lately arrived in that State has heretofore sent goods here, & of course paid or secured the Duties. Since R Island was comprehended in the Union other Goods have arrivd here & the owners claim an exemption of Duty. I have prevailed on them to bond from the above motives, under a promise that in a due representation to & consideration of the matter by you, I would should your opinion be conformable abate the Duties and cancel their Bonds. I am not so uneasy about the above, but other goods may come under like circumstances, and though equity and perhaps my opinion of the Law may lead me to exact the Duties Yet there is room for a Contrary opinion, from the Letter of the Law of Impost, or its being in under the last Law a Casus omissus.
I am &c
S Delany
June 26th 1790
Alexdr Hamilton Esqr Secry of the Treasury

